t c memo united_states tax_court pmt inc petitioner v commissioner of internal revenue respondent docket no filed date mitchell r miller for petitioner after the trial of this case in los angeles cal on mar and was concluded petitioner on date filed a petition in the u s bankruptcy court for the central district of california this court was notified of the filing of the petition in bankruptcy and was furnished a certified copy of the petition on date on date we issued an order staying all proceedings in this case on date respondent filed a status report in this case to which was attached a certified copy of an order of the u s bankruptcy court for the central district of california dated date in which the bankruptcy court stated that the automatic_stay is terminated for the purpose of allowing the continued donna f herbert for respondent - -2 memorandum findings_of_fact and opinion scott judge respondent determined a deficiency in petitioner's federal_income_tax in the amount of dollar_figure and an accuracy-related_penalty under sec_6662 a in the amount of dollar_figure for petitioner's taxable_year ended date some continued u s tax_court to continue its proceedings involving the debtor in the bankruptcy case and allowing the irs to assess any_tax liability determined by the u s tax_court in the case before it on date this court issued an order that the stay of proceedings in this case was lifted and allowed petitioner to and including date within which to file a brief in this case in a further order dated date granting mitchell r miller's motion to withdraw as counsel for petitioner which order was served on petitioner the court specifically stated that petitioner was not relieved of the obligation of filing a brief in this case by date because of withdrawal of its counsel no brief was received by the court as required by order of the court by order dated date we granted petitioner to and including date to file a reply to respondent's brief filed date which had been served on petitioner date and stated that if no brief were received from petitioner on or before date the court would proceed with consideration of this case the court has received no brief from petitioner and therefore it has been necessary to determine the issues in this case without a statement of petitioner's position with respect to the evidence in the case or petitioner's position with respect to respondent's requested findings_of_fact and arguments in her brief all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated of the issues raised by the pleadings have been disposed of by agreement of the parties leaving for decision the proper amount to be allowed as a deduction to petitioner for reasonable_compensation of officers to what extent if any the amount allowable to petitioner as a deduction for officers' compensation_for the year at issue should be allocated to mixed_service_costs and capitalized pursuant to sec_263a and whether petitioner is liable for an accuracy-related_penalty under sec_6662 for the year at issue findings_of_fact some of the facts have been stipulated and are found accordingly petitioner's principal_place_of_business at the time of the filing of the petition in this case was vernon california during the year at issue petitioner was engaged in the business of converting yarn to fabric pst inc pst was the predecessor company to petitioner and was formed by patti penalba mrs penalba and marcos penalba mr penalba pst was a textile converting operation which is an operation that purchases raw textile materials known as gray goods commissions out the materials to operators that produce the fabric and then has the fabric finished at dye houses after which the fabric is sold to clothing manufacturers petitioner was incorporated in mr and mrs penalba were married prior to and during the year at issue but had been - -4 divorced prior to the trial of this case each of the penalbas held percent of petitioner's stock during the years through the initial investment of the penalbas in petitioner's stock was a total of approximately dollar_figure when petitioner first began its operations its conversion was all done through commissioned knitting dyeing and finishing plants after petitioner stopped selling woven fabrics and started selling only knitted fabrics in petitioner was involved in some resales of both gray goods and finished goods mrs penalba was the chief financial officer and secretary of petitioner during its fiscal years through and mr penalba was its president during those years petitioner hired a bookkeeper in sometime after the bookkeeper was hired petitioner hired a receptionist who was trained in production in or petitioner began to hire outside salespeople petitioner designed its own fabrics and most of the fabrics it sold to customers were of petitioner's own designs both mr or mrs penalba would discuss development of a fabric which was being designed but mr penalba actually designed the fabric mr penalba would determine such aspects of the fabric as the type of thread to be used the construction needed for the fabric whether the fabric needed stretchability on the width or length or whether the fabric was to be top or bottom weighted mr penalba was responsible for selecting the proper yarns the proper equipment the knitting weights and the work requirements - -5 for production efficiency in the manufacture of the fabric mr penalba shared the responsibility for ensuring that the manufacture of the fabric was cost efficient since petitioner was a converter that contracted out its operations selecting efficient and capable factories to produce the fabrics was essential to petitioner's success mr penalba was responsible for selecting the fabrics to be contracted out to the various manufacturers of its fabrics jorge rubino mr rubino began working for petitioner in as its production manager mr rubino's duties as production manager included purchasing yarn taking the orders to the knitting plants controlling the production of the fabrics and delivering the fabrics to the finishing plants to be finished mr penalba supervised and worked directly with mr rubino mr penalba's duties as the top person in charge of production included deciding which fabric designs petitioner would produce mr penalba's duties included researching and developing fabrics meeting with customers in designing fabrics and negotiating with the commissioned knitting and dyeing plants mr penalba held meetings with the production staff at least once a week mr penalba worked very closely with mr rubino mr penalba was also responsible for petitioner's sales operation mr penalba would recruit and train salespeople to work with petitioner's customers as petitioner's sales manager - -6 mr penalba's duties included supervising the sales staff meeting with both salespeople and purchasers and handling product service mr penalba frequently worked to hours a day and mr penalba often worked weekends mr penalba worked approximately to hours per week during the year at issue mr penalba's duties and responsibilities did not change dramatically from year to year mrs penalba was responsible for the daily operations of petitioner mrs penalba secured credit to finance material purchases and operations mrs penalba was also responsible for recordkeeping and customer services mrs penalba was responsible for confirming orders and seeing that purchase orders were properly filled in general mrs penalba was second in authority in making policy decisions for petitioner including decisions with respect to production although mrs penalba's workload increased steadily from through the nature of her duties remained substantially the same mrs penalba worked approximately to hours per week during the year at issue in mr penalba developed several fabrics that became very desirable in the industry the most popular fabric that mr penalba developed was a cotton fabric with a spandex polyurethane or lycra synthetic filament the cotton lycra fabric the cotton lycra fabric was desirable because it gave an elastic - -7 quality to the cotton fabric which cotton did not have naturally mr penalba developed the cotton lycra fabric by wrapping the synthetic filament completely around the cotton fibers the cotton lycra fabric was used by clothing manufacturers for such products as athletic jerseys leotards dresses bicycling shorts ski shorts and leggings sales for the cotton lycra fabric caused petitioner's gross_receipts for its fiscal_year to increase dramatically the cause of petitioner's decrease in sales after was primarily market conditions after its fiscal_year other operators became able to manufacture fabrics similar to the cotton lycra fabric causing increased competition for petitioner in this product on its federal_income_tax returns for its years ending date through date petitioner reported the following gross_receipts year ending july gross_receipts dollar_figure big_number big_number big_number on its federal_income_tax returns for its years ending date through date petitioner reported the following taxable_income - -8 year ending july taxable_income dollar_figure big_number big_number big_number after its fiscal_year petitioner became an s_corporation and thereafter for each year filed a form_1120s u s income_tax return for an s_corporation on its federal_income_tax returns for its taxable years short_year of date through date and petitioner reported gross_receipts and ordinary_income as follows year gross_receipts ordinary_income dollar_figure big_number big_number dollar_figure big_number big_number petitioner paid no dividends from the date of its inception to the time of the trial in this case petitioner's return on equity for its fiscal years through and calendar years through computed by using as net_income after taxes amounts computed from petitioner's federal_income_tax returns and dividing that amount by shareholder equity at the beginning of the year is as follows tax_year ended formula return on equity date dollar_figure dollar_figure - -9 date big_number big_number date big_number big_number date1 big_number date big_number date big_number the year ended date was a short taxable_year for these years the ordinary_income figures that were reported on the forms 1120s were used since no tax was paid_by the corporation on its federal_income_tax returns for its years ending date through date petitioner deducted officers' compensation as follows year ending mr penalba's mrs penalba's total july compensation compensation compensation dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number for its fiscal_year petitioner adopted an incentive bonus plan the bonus plan under which petitioner's officers were to be paid an incentive bonus equal to percent of the gross increase in petitioner's sales for its fiscal_year - -10 over its gross_sales for its fiscal_year the bonus plan provided as follows resolved further that the board_of directors have evaluated various incentive compensation programs and have determined that the most appropriate method for determining and measuring the performance and contribution of its officers to this corporation during a fiscal_year is through the application of a fixed formula which calculates the incentive amount by multiplying a fixed percentage times the net increase in gross_sales volume of the corporation for its current fiscal_year over the immediately preceding fiscal_year resolved further that the board_of directors of the corporation have determined that the standard percentage within the industry in which the corporation engages is ten percent and that this amount represents a fair incentive as such the corporation shall make available for distribution to its officers a gross bonus pool amount equal to ten percent of the gross increase in sales of this corporation for its fiscal_year ending date over its gross_sales for its fiscal_year ending date resolved further that the gross bonus amount available for distribution shall be distributed to its officers not later than ninety days following the close of its fiscal_year each officer shall be entitled to receive a distribution from the bonus pool in an amount which equals the ratio of an officer's annual compensation without regard to the bonus to all officers' compensation multiplied against the gross bonus pool isaac blumberg mr blumberg was the outside accountant for petitioner during the year at issue and for some years prior and subsequent thereto mr blumberg performed a number of services for petitioner during the year at issue including preparing financial statements consulting on tax issues and performing other tax work mr blumberg also participated in designing the bonus plan for the fiscal_year for petitioner for the - -11 calendar years and petitioner paid mr blumberg fees for his services in the amounts of dollar_figure and dollar_figure respectively the bonus plan was not offered to employees other than mr and mrs penalba the bonus plan was terminated in date because it was no longer needed after petitioner became an s_corporation for its fiscal_year petitioner's production personnel earned the following compensation employee mr rubino elena cabrera gonzalo campos juan isidro beverly dominguez title converting supervisor- yarn purchasing production supervisor- dyeing and finishing coordinator production clerk- knitting production clerk- yarn production clerk- data entry salary dollar_figure big_number big_number big_number big_number in addition to the above listed compensation mr rubino received a company car and health insurance benefits for himself and his family mr blumberg also prepared a pension_plan for petitioner's employees sometime before the fiscal_year at issue the employee_pension_plan the plan was funded for approximately years and covered five employees at the request of some of the employees covered by the plan the employee_pension_plan was terminated in - -12 mr and mrs penalba along with mike macias mr macias owned a knitting plant u s fabrics corp u s fabrics in mr and mrs penalba together owned percent of u s fabric u s fabrics was an s_corporation during approximately to percent of u s fabrics' business was production for petitioner mrs penalba was involved in setting up u s fabrics in and provided some management to u s fabrics in that year mrs penalba spent approximately percent of her time working for u s fabrics mr penalba met with mr macias at least to times per week and sometimes once a day mrs penalba earned dollar_figure from u s fabrics during the calendar_year and mr penalba earned dollar_figure from u s fabrics during that year u s fabrics had its offices in the same building as petitioner long beach dyeing and finishing long beach was a dyeing and finishing plant owned by the penalbas with rodolfo saldias mr saldias who was a salesman for petitioner the penalbas owned the building in which petitioner and u s fabrics had offices and the penalbas leased building space to these companies petitioner paid dollar_figure in rent to the penalbas during the calendar_year the penalbas along with mr blumberg determined a fair rental for petitioner to pay the penalbas petitioner paid sales commissions of dollar_figure during its fiscal_year the rate of commission that petitioner paid - -13 its salespeople was between and percent of sales in the top salesperson for petitioner was mr saldias who earned dollar_figure in commissions for the calendar_year on date mr penalba loaned dollar_figure to petitioner and mrs penalba loaned dollar_figure to petitioner petitioner's income_tax return for its fiscal_year shows that at the beginning of the year its loans from stockholders were dollar_figure and at the end of the year were dollar_figure mrs penalba loaned substantial sums of money to petitioner over the years in order to establish more working_capital to enable petitioner to receive further credit from suppliers and vendors on its income_tax return for its fiscal_year petitioner claimed a deduction for compensation paid to mr penalba of dollar_figure and for compensation paid to mrs penalba of dollar_figure respondent in her notice_of_deficiency determined that reasonable_compensation for petitioner's officers during its fiscal_year was dollar_figure and disallowed as a deduction dollar_figure of the dollar_figure claimed by petitioner on its income_tax return for officers' compensation_for that year respondent determined that reasonable_compensation for mr penalba for petitioner's fiscal_year was dollar_figure and that reasonable_compensation for mrs penalba was dollar_figure respondent also determined that petitioner's closing_inventory for its fiscal_year was undervalued by dollar_figure at the trial counsel for respondent explained that part of the undervaluing of inventory - -14 was due to an increase in inventory value because of capitalizing a portion of officers' compensation_for petitioner's fiscal_year respondent further determined that petitioner was liable for an accuracy-related_penalty pursuant to sec_6662 opinion sec_162 provides for the deduction of all the ordinary and necessary expenses paid_or_incurred in the carrying on of a trade_or_business including a reasonable allowance for compensation_for_personal_services actually rendered whether the compensation is reasonable_compensation is a question of fact 95_tc_525 affd 965_f2d_1038 11th cir some of the factors to be considered in determining the reasonableness of compensation of an employee are the employee's role in the company a comparison of the employee's salary with salaries paid_by similar companies for similar services the character and condition of the company whether the relationship between the employee and the company is such as to permit the company to disguise nondeductible corporate_distributions of profits as deductible compensation and the internal inconsistency of a company's treatment of payments to employees 716_f2d_1241 9th cir revg and remanding tcmemo_1980_282 the employee's role in the company requires a consideration of the position held by the employee the number of hours worked - -15 by the employee the duties that the employee performed and the general importance of the employee to the success of the company 536_f2d_289 9th cir affg in part and revg in part 59_tc_231 it is clear from the testimony in this case that both mr and mrs penalba worked long hours for petitioner the evidence indicates that mr penalba frequently worked to 18-hour days while mrs penalba worked to hours per week it is also evident that petitioner would not have been in existence or have continued in existence without the efforts of employees or officers comparable to the penalbas the penalbas were both extremely dedicated to their work respondent contends that the dramatic increase in gross_receipts was not solely caused by the efforts of the penalbas but rather the fashion trends that had a great impact on petitioner's business in respondent argues that the increase in sales was for the most part a fortuitous circumstance we find that the dramatic increase in sales in while partly due to fortuitous market circumstances was due primarily to the insight of mr penalba in seeing the need for a cotton lycra fabric and developing such a material mr penalba saw the need in the manufacture of leggings and other garments of an expandable fabric and developed such a fabric before petitioner's competitors had such a fabric available this to an - -16 appreciable extent caused the increase in petitioner's sales in such a fabric was desirable not simply because of fortuitous fashion trends but because such a fabric was useful in a wide variety of garments respondent makes the argument that the large amount of commissions paid_by petitioner to its salespeople in creates an inference that the efforts of the salespeople had a direct influence on the increase in gross_receipts that year however the evidence indicates that petitioner's salesmen received no greater percentage commission that year than in previous years therefore this evidence does not indicate that the efforts of the salespeople were entirely responsible for the dramatic increase in sales the evidence indicates that the sales staff earned large commissions at least in part because of the desirability of the product petitioner produced during the year at issue the second factor listed above is salaries paid_by similar companies for similar services each party offered testimony of an expert with respect to this factor respondent's witness e james brennan iii mr brennan the president of a personnel and pay practice consulting firm testified that the salaries of the penalbas were unreasonable he relied on information from other firms the same size in sales as petitioner mr brennan concluded that the ceo function should be used to compare to mr penalba's salary while the top - -17 financial executive should be used to compare with mrs penalba's salary mr brennan described the ceo as the highest paid position found among survey data while the top financial executive was the officer responsible for the organization's overall financial plans and policies along with its accounting activities and the conduct of its relationship with lending institutions shareholders and the financial community mr brennan's calculations were based primarily on data from the executive compensation service ecs mr brennan's report stated that the total compensation figures were based on the highest amounts from the non-manufacturing and wholesale categories and included both salary and bonus amounts if the survey for non-manufacturing companies yielded a higher pay amount than the survey for the wholesale industry mr brennan used the higher number mr brennan determined what the average compensation_for each job was from the ecs survey and then took two standard deviations to arrive at his highest maximum amounts we find no evidence that mr brennan's conclusions are based on companies comparable to petitioner mr brennan's figures taken from ecs statistics are based on broad general categories of industries and not on businesses that are similar to the business of petitioner in this case mr brennan based his calculations on the wholesale industry and used the ecs statistics for companies with a standard industrial classification sic code for a trader in nondurables apparel - -18 piece goods and notions however mr brennan testified that he was unable to state the industry petitioner was in and was unsure whether petitioner was in fact in either the wholesale or the non-manufacturing industry mr brennan stated that he had little if any knowledge of petitioner's operations and that there was no evidence that his statistics included any other converting operations comparable to petitioner's in fact petitioner in this case was not a wholesale operation but rather a manufacturing operation with its work contracted out to other companies petitioner produced knitted fabric for garment manufacturers and was not included in the sic code that mr brennan relied on which specifically excluded knitted goods operations petitioner was properly included in the sic code for manufacturers the statistics that mr brennan used from the conference board data another survey he relied on in his report are based on companies all of which had annual sales of at least dollar_figure million while petitioner had sales of approximately dollar_figure million in the year here in issue the median average company in the ecs survey had sales of dollar_figure billion while only four companies in the survey had sales of less than dollar_figure million even though mr brennan categorized mr penalba as the chief_executive_officer and mrs penalba as the top financial executive he had no information as to what duties each of the penalbas actually performed for petitioner from the job descriptions in mr brennan's report it is clear that mr - -19 brennan's comparables are based on occupations for much larger companies that have more specialized officers the penalbas' duties were not accurately described by mr brennan's descriptions of chief_executive_officer and top financial executive in effect mr brennan's statistics merely determined who were the highest paid individuals for the wholesale trade industry for the top executive officer and the top financial officer nationwide without regard to the particular aspects of petitioner's industry we find no evidence that mr brennan's report includes any businesses comparable to petitioner petitioner had two witnesses testify as to reasonable_compensation for the penalbas edward dubner mr dubner testified on behalf of petitioner with regard to the penalbas' compensation mr dubner was a credit manager for two factoring companies during and that did business with petitioner in the garment industry a factoring company purchases receivables or lends money against those receivables a factor's interest in reviewing officers' compensation is to determine if the business is capable of functioning on a day-to- day basis and paying its bills on time in date mr blumberg consulted with mr dubner about the amount petitioner was proposing to pay as officers' compensation mr dubner did not object to the compensation because the penalbas loaned back a substantial portion of their compensation to petitioner and subordinated those loans to the loans of other - -20 creditors mr dubner's interest was not in the reasonableness of salaries paid to officers but rather the capital of the company mr dubner's testimony therefore is of little if any value on the issue of reasonable_compensation his interest was solely whether the officers' compensation paid_by petitioner would adversely affect petitioner's ability to pay its bills petitioner's accountant mr blumberg was called as a witness by petitioner to testify as to the reasonableness of the penalbas' compensation the court ruled that consideration of mr blumberg's testimony would be limited to the financial data he had prepared mr blumberg utilized the robert morris associates annual_statement studies rma the rma is heavily relied on by credit managers and officers at banks factors and trade creditors the rma lists comparables by their standard industrial classification sic code mr blumberg utilized the sic code which includes operations that are establishments primarily engaged in knitting weft circular fabrics or in dyeing or finishing weft circular knit fabrics this definition includes converting operations mr blumberg determined that it was inappropriate to classify petitioner as an apparel maker fabric producer or distributor because these operations produce woven fabrics that are rarely produced in the u s and are generally produced on a much greater scale than knit fabrics in comparison with woven fabric operations operations - -21 that manufacture knitted fabric require less capital_investment yet the personal vision and talent of management is more important mr blumberg concluded that the knit goods industry is dominated by small-scale entrepreneurs who are successful if they are able to anticipate fashion trends and quickly produce goods to meet emerging demands in comparison with the data provided by the rma mr blumberg determined that petitioner had greater gross_profit return on owner's equity based on profit before taxes by a factor of big_number percent and return on total assets by a factor of percent than the rma reported data mr blumberg also provided two comparables from clients from his accounting practice in the southern california area however when mr blumberg refused to supply the names or any information about the business of these clients the court stated that this evidence would not be considered since respondent had no way of verifying the data mr blumberg had few qualifications as an expert on reasonable salaries mr blumberg has had a close association with petitioner for a number of years mr blumberg served as petitioner's accountant during the year at issue and for a number of other years while mr blumberg had a few college courses that dealt with reasonable salaries for corporate officers he had no history of recognized expertise in compensation matters - -22 the rma study that mr blumberg relied on was a collection from lending institutions that came from bank and creditor loan records it was not designed to be used as a survey of compensation an important weakness of the rma study is that it supplies the amount of total officers' compensation but does not supply information regarding the number of officers or their duties the testimony of none of the witnesses in this case offered as experts is helpful in resolving the issue of the reasonableness of salaries paid_by petitioner while the record contains some evidence of the character and condition of petitioner during the year here in issue there is little in the record to show the complexities of petitioner's business as compared to other companies there is evidence that in the year here in issue petitioner's sales and profits increased dramatically but that this situation did not carry over to later years finally it is clear that petitioner's sole shareholders were in a position to determine the amount of their compensation without reference to the amount which would be paid for similar work in an arm's-length_transaction see 918_f2d_90 9th cir 503_f2d_359 9th cir affg tcmemo_1971_200 - -23 petitioner never paid dividends from the date of its inception through the years at issue mr blumberg testified that petitioner did not pay dividends because petitioner was a growth company according to mr blumberg growth companies generally do not pay dividends because they are not attempting to strengthen their stock values or attract new stockholders but rather growth companies are desirous of retaining capital in elliotts inc v commissioner f 2d pincite the court_of_appeals stated if the bulk of the corporation's earnings are being paid out in the form of compensation so that the corporate profits after payment of the compensation do not represent a reasonable return on the shareholder's equity in the corporation then an independent shareholder would probably not approve of the compensation arrangement if however that is not the case and the company's earnings on equity remain at a level that would satisfy an independent investor there is a strong indication that management is providing compensable services and that profits are not being siphoned out of the company disguised as salary fn ref omitted petitioner's return on equity calculated as net_income after taxes per petitioner's federal_income_tax returns divided by shareholder equity at the beginning of the year wa sec_150 percent for the year at issue while for the previous fiscal years petitioner's return on equity wa sec_45 and sec_50 percent respectively respondent does not dispute that the return on equity for was excellent but argues that the return on equity from the taxable_year ended date to the taxable_year ended date was not as impressive while the - -24 return on equity for years not at issue in this case is less relevant than the return on equity for the year that is before us the evidence in the record indicates that except for the short taxable_year where the return on equity would be skewed in favor of a low return the return on equity for the years shortly after the year at issue were very good as well we find that petitioner maintained a high return on equity however petitioner's capital also included borrowed capital this borrowed capital was from loans made to petitioner by the penalbas apparently from the large salaries they were paid in this situation the return on equity is of limited importance also the high return on equity does not mean that an unrelated stockholder would be willing to have nearly twice the amount_paid by petitioner as officers' salaries as its remaining total income if equally competent officers were available for more reasonable amounts of compensation one factor to be considered is whether the compensation at issue was paid pursuant to a structured formal and consistently applied program the record indicates that the bonuses paid to the penalbas were not based on the bonus plan entered for its fiscal_year since petitioner did not file a brief in this case we are not privy to its position on this issue petitioner's accountant testified that the bonuses that petitioner paid to the penalbas complied with the terms of the bonus plan this is contradictory - -25 to the direct terms of the bonus plan the bonus plan provided that the officers were to be paid a bonus equal to percent of the gross increase in sales of petitioner for the fiscal_year over its gross_sales for its fiscal_year under the bonus plan the total bonuses paid to all officers from the bonus pool would have been dollar_figure the bonus plan clearly provided that the bonuses were to be paid in an amount equal to the ratio of an officer's annual compensation to that of all officers applied to the gross bonus pool the record is unclear as to the amount the penalbas received in base salary for petitioner's fiscal_year however the evidence indicates that the penalbas' base salaries were approximately equal if not identical mrs penalba testified that her salary which was the same as mr penalba's for the year here in issue was approximately dollar_figure mr blumberg implied that the penalbas' base compensation in petitioner's fiscal_year was dollar_figure since under the bonus plan mr and mrs penalba were to have been paid in the same proportion as their base salary we conclude that the bonuses paid for the year at issue were not paid pursuant to a structured formal and consistently applied program also the total amount of the bonuses appears to have been improperly computed respondent contends that neither mr nor mrs penalba needed an incentive to work harder since they owned the business both mr and mrs penalba testified that they gave their full efforts - -26 to the business and that they did not need an incentive plan to perform well mr penalba testified that he assisted in development of the plan and thought that it was adequate to maintain the performance of the company mr penalba did not know how it was calculated nor did he know the specifics of the plan based on the record in this case it is clear that the plan was not the major incentive for the work output of either mr or mrs penalba during the year at issue it is also clear from the record that petitioner paid its other employees at least on par with if not slightly better than other companies in the industry mr rubino the production manager for petitioner during the year at issue and a salesman for petitioner at the time of trial and the only employee of petitioner other than the penalbas to testify in this case received a salary of dollar_figure along with a company car certain other bonuses and health care for his family mr rubino testified that he was better paid than others at the same level in the industry the record also indicates that petitioner paid its salesmen who served as either independent contractors or employees well during the year at issue the only evidence as to the compensation of the other employees of petitioner is their respective salaries petitioner did not provide a pension_plan for its employees during the year at issue but the evidence indicates that it was other employees of petitioner and not the - -27 penalbas who requested that the pension_plan be terminated because the employees desired control_over how to invest the proceeds although petitioner paid its employees other than the penalbas well the divergence in their pay and the pay of the penalbas is striking petitioner's highest paid salesman earned dollar_figure in petitioner's fiscal_year as compared to dollar_figure paid to mr penalba it should also be noted that each of the penalbas devoted some time to another corporation in which they were stockholders and were compensated for that work as employees based on all of these factors we conclude that although there has been no showing that the compensation allowed by respondent for mr penalba is not reasonable for mr penalba's normal duties as petitioner's ceo mr penalba in addition is entitled to substantial compensation during the year at issue for his development of the cotton lycra fabric that was largely responsible for petitioner's increased sales in that year respondent argues on brief that it is not appropriate to determine a reasonable salary for mr penalba's services to petitioner by separately considering all the various jobs he did and determining a reasonable amount for each however this court and other courts have in numerous cases considered the reasonableness of compensation based on the fact that the recipient performed more than one function for his employer even though it may not be the sum of the amounts which would be paid - -28 to a full-time_employee in each such position that determines a reasonable salary for one employee performing many functions mr penalba's duties as production manager and sales manager were comparable to the ceo position in other operations we find no information in this record as to companies comparable to petitioner and based on this record hold a reasonable salary for mr penalba as petitioner's ceo is dollar_figure as determined in the notice_of_deficiency this amount is comparable to the maximum amounts paid to ceos of other companies for which statistics are in this record we consider the dollar_figure as reasonable_compensation for mr penalba solely for his work as ceo of petitioner in its fiscal_year this record shows that mr penalba in addition to being petitioner's ceo was also the developer of the process for manufacturing the cotton lycra fabric which development was responsible in large part for petitioner's increase in sales for the year here in issue in our view in an arm's-length arrangement mr penalba would have been compensated for his work in the development of the cotton lycra fabric with a percent of the sales of the cotton lycra fabric in addition to his compensation as petitioner's ceo since the sales of cotton lycra fabric are not shown separately in the record we shall assume that the increase in petitioner's sales in its fiscal_year over its fiscal_year were due primarily to sales of cotton lycra fabric there - -29 is nothing in this record to show directly the percent of sales of the cotton lycra fabric that mr penalba would have received in an arm's-length_transaction because he was the developer of the fabric however some of petitioner's salesmen were paid a commission of percent for their selling activities based on this fact we conclude that in an arm's-length_transaction petitioner would have paid mr penalba approximately percent of the sales of cotton lycra fabric in its fiscal_year and hold that this amount would be dollar_figure we therefore hold that total reasonable_compensation to mr penalba by petitioner in its fiscal_year is dollar_figure the record shows that mrs penalba worked to hours a week but does not show any other extraordinary contribution she made to petitioner in fact from her testimony it appears that she was not knowledgeable with respect to some of petitioner's activities about which a chief financial officer would be expected to be knowledgeable there is nothing in this record to indicate that reasonable_compensation for mrs penalba would be in excess of the amount determined by respondent except the testimony of respondent's expert witness that reasonable_compensation for mrs penalba was dollar_figure for petitioner's fiscal_year for reasons heretofore stated we do not accept the opinion of respondent's expert because of its being based on noncomparable data however we shall accept the dollar_figure as reasonable_compensation for mrs penalba's services - -30 to petitioner in petitioner's fiscal_year as in effect a concession by respondent of this amount which is a little over dollar_figure in excess of the amount determined by respondent in the notice_of_deficiency the next issue is to what extent if any the officers' compensation paid_by petitioner for its fiscal_year should be allocated to mixed_service_costs and capitalized pursuant to sec_263a although the deficiency_notice merely determined an increase in petitioner's ending inventory respondent at trial explained that this was due in part to capitalization under sec_263a of officers' salaries paid for production activities in 97_tc_120 ndollar_figure which involved an inventory_valuation issue we pointed out that for tax years beginning after date the full absorption_rules were replaced by the uniform_capitalization_rules of sec_263a added to the code by the tax_reform_act_of_1986 supra which expanded the types of indirect_costs required to be treated as inventory costs see s rept 1986_3_cb_1 sec_263a4 generally requires the capitalization of - -31 sec_263a capitalization and inclusion of inventory costs of certain expenses a nondeductibility of certain direct and indirect_costs -- in general --in the case of any property to which this section applies any costs described in paragraph -- a in the case of property which is inven tory in the hands of the taxpa yer shall be inclu ded in inven tory costs and b in the case of any other_property shall be capitalized allocable_costs --the costs described in this paragraph with respect to any property are-- a the direct costs of such property and b such property's proper share of those indirect_costs including taxes part or all of which are allocable to such property any cost which but for this subsection could not be taken into account in computing taxable_income for any taxable_year shall not be treated as a cost described in this paragraph - -32 direct and indirect_costs including taxes properly allocable to real and tangible_property produced by a taxpayer produced property includes both property that is sold to customers inventory and property that is used in a taxpayer's trade_or_business self-constructed assets sec_263a sec_1_263a-1t b temporary income_tax regs fed reg date provides that direct material and labor costs must be capitalized with respect to production activities further all indirect_costs that directly benefit or are incurred by reason of the performance of a production activity must be capitalized sec_1_263a-1t b ii temporary income_tax regs fed reg date property produced for the taxpayer under a contract with another is treated as property produced_by_the_taxpayer to the extent that the taxpayer makes payments or otherwise incurs costs with respect to such property sec_1_263a-1t a ii temporary income_tax regs fed reg date direct_material_costs include the cost of those materials that become an integral part of the subject matter and the cost of those materials that are consumed in the ordinary course of the activity direct_labor_costs include the cost of labor which can be identified or associated with a particular activity sec_1_263a-1t b temporary income_tax regs fed reg date indirect_costs include those costs that directly benefit or are incurred by reason of the performance of - -33 a production activity sec_1_263a-1t b ii temporary income_tax regs fed reg date compensation paid to officers attributable to services performed in connection with particular production activities is an example of an indirect_cost that must be capitalized sec_1 263a- 1t b iii n temporary income_tax regs fed reg date marketing selling advertising and distribution expenses including compensation of officers attributable to services performed in connection with the cost of selling are not required to be capitalized under sec_263a sec_1_263a-1t b iii n supra sec_1_263a-1t b v a temporary income_tax regs fed reg date the record is unclear as to mrs penalba's role in the production aspect of petitioner's operations however under sec_263a development of a product is included in the definition of production mrs penalba testified that both she and mr penalba were involved in purchasing raw materials for petitioner mrs penalba also testified that she worked a great deal with mr penalba in product development this testimony was somewhat inconsistent with the testimony of mr rubino petitioner's production manager during the year at issue who testified that he did not work with mrs penalba in production and that her role in the company was strictly dealing with finances while mrs penalba may have had authority over - -34 production in mr penalba's absence she was seldom involved in the day-to-day production operations it is clear from the record that mr penalba was very involved in production and that production was vital to petitioner's business mr penalba was responsible for both production and sales of the fabric mr penalba not only developed the fabrics petitioner produced but also supervised the production of the fabrics from the factories with which petitioner had contracts while mr penalba was intimately involved in production he was also responsible for sales including recruiting and training salesmen customer service and frequently meeting with customers and the salesmen respondent has submitted that percent of mr penalba's compensation is subject_to the capitalization requirement of sec_263a while percent of mrs penalba's compensation is subject_to sec_263a it appears from the record that mr penalba's compensation was due substantially to his production services for petitioner we have concluded that dollar_figure was reasonable_compensation to mr penalba in petitioner's fiscal_year for development of the cotton lycra fabric which is part of production sec_263a certainly petitioner has not shown that the compensation of mr penalba was not primarily for his production duties we hold that percent of mr penalba's compensation was for his production duties - -35 based on the record we find that the amount of mrs penalba's compensation attributable to production was de_minimis we therefore conclude that percent of the amount of reasonable_compensation we have determined for mr penalba is subject_to the provisions of sec_263a but that none of mrs penalba's compensation is subject_to the provisions of sec_263a the final issue is whether petitioner is liable for an accuracy-related_penalty pursuant to sec_6662 sec_6662 imposes an accuracy-related_penalty of percent on any portion of an underpayment_of_tax which is attributable to items set forth in sec_6662 respondent contends that either negligence or substantial_understatement of tax applies in the instant case under sec_6662 and negligence includes any careless reckless or intentional_disregard_of_rules_and_regulations any failure to make a reasonable attempt to comply with the provisions of the law and any failure to exercise ordinary and reasonable care in the preparation of a tax_return 731_f2d_1417 9th cir affg 79_tc_714 sec_6662 specifies as one of those items any substantial_understatement_of_income_tax an understatement is substantial if it exceeds the greater of percent of the tax required to be shown on the return or for a corporation dollar_figure - -36 sec_6662 states that the amount of the understatement shall be reduced by the portion of the understatement which is attributable to the tax treatment of any item if there is or was substantial_authority for such treatment or if the relevant facts affecting the item's tax treatment are adequately disclosed on the return or in a statement attached to the return and there is a reasonable basis for the tax treatment of such item to determine whether the treatment of any portion of an understatement is supported by substantial_authority the weight of authorities in support of the taxpayer's position must be substantial in relation to the weight of authorities supporting contrary positions 91_tc_686 affd 893_f2d_656 4th cir sec_6664 provides that the penalty should not be imposed on any portion of an underpayment if the taxpayer shows reasonable_cause for such portion of the underpayment and that the taxpayer acted in good_faith with respect to such portion reliance on the advice of a professional such as an accountant may constitute a showing of reasonable_cause if under all the circumstances such reliance is reasonable and the taxpayer acted in good_faith sec_1 b income_tax regs we hold that petitioner acted with reasonable_cause mr and mrs penalba relied on the advice of their accountant mr blumberg both in determining the salaries for the year at issue and establishing the bonus plan mr blumberg was under the - -37 impression that the salaries conformed with the bonus plan as evidenced by his testimony in this case petitioner undoubtedly reasonably relied on mr blumberg's advice when it determined the appropriate compensation_for the penalbas and therefore acted with reasonable_cause and with good_faith decision will be entered under rule
